--------------------------------------------------------------------------------

Exhibit 10.63

 
CONSULTING AGREEMENT


THIS AGREEMENT is made as of December 15, 2014 between BioTime, Inc. ("BioTime"
or the "Company") and William P. Tew, PhD ("Consultant").


In consideration of the mutual covenants, promises, and agreements herein
contained and for other good and valuable considerations, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.          Engagement. Consultant is currently employed by BioTime as Chief
Commercial Officer and VP of Business Development and desires to resign from
these positions as of December 31, 2014, subject, however, to the execution and
delivery of this Agreement. BioTime accepts such resignation and hereby agrees
to engage Consultant, beginning on January 1, 2015, to provide consulting
services to BioTime, subject to and conditioned upon Consultant entering into
the Employment Termination and Release Agreement provided to Employee (the
“Employment Termination Agreement”). Consultant accepts such engagement.
Consultant's duties under this Agreement shall be to consult on the development,
regulatory approval, and commercialization of BioTime’s HyStem based medical
device and therapeutic products, whether now existing or as they may be
developed in the future. Consultant shall perform services for BioTime upon
BioTime's request, at such times and places as mutually agreed upon; provided,
that BioTime may require such services to be provided at BioTime’s principal
research facility. The Consultant shall report to the Chief Executive Officer
with regard to the consulting services performed under the terms of this
Agreement.


2.          Payment for Services. BioTime shall pay $25,000 to Consultant by
January 5, 2015 as an “Initial Retainer”, and thereafter BioTime shall pay
Consultant at the rate of $25,000 per month for up 100 hours of consulting
services monthly, through June 30, 2015. Beginning on July 1, 2015, the
consulting rate shall be $20,000 per month for up to 80 hours of consulting
services monthly through September 30, 2015, and then beginning on October 1,
2015 and thereafter, the consulting rate shall be $15,000 per month for up to 60
hours of consulting services monthly). Consultant shall submit an invoice
monthly specifying the services provided. BioTime shall pay Consultant's fees by
wire transfer to an account designated by Consultant due within fifteen (15)
days after the receipt of the invoice. Consultant shall be paid in arrears for
each month of the term of this Agreement.


3.          Independent Contractor.


(a)         Consultant is an independent contractor of BioTime and nothing in
this Agreement shall be deemed to constitute Consultant as an employee, officer,
director, partner, or agent of BioTime.


(b)         Consultant shall have no authority to bind BioTime to any contract,
agreement, or obligation. Consultant shall not hold himself out as the agent of
BioTime.


(c)         Consultant represents he has experience and expertise in the
applicable field of this Agreement, and that Consultant has sufficient resources
and facilities to perform the services contemplated by this Agreement. BioTime
is familiar with Consultant’s experience, expertise, and resources and
acknowledges the sufficiency thereof.
 
1

--------------------------------------------------------------------------------

(d)         Consultant is responsible for all of Consultant's own business
expenses and shall not be reimbursed by BioTime for any costs or expenses
incurred by Consultant in performing services under this Agreement; except that
if the Company requests that Consultant travel to BioTime's headquarters or
other locations, the Company shall either provide Consultant with transportation
and lodging or shall reimburse Consultant for reasonable travel and lodging
expenses incurred by him provided that he provides invoices for such expenses.
BioTime acknowledges that Consultant’s full time residence for purposes of this
paragraph (d) is as indicated beneath his signature below.


(e)         Consultant acknowledges and agrees that the fees for consulting
services to be paid under Section 2 of this Agreement shall be the sole and
exclusive compensation payable to Consultant. Consultant shall not be entitled
to participate in any retirement, pension, life, health, accident and disability
insurance, stock option plan or other similar employee benefit plans which may
be adopted by BioTime for its executive officers or employees, and shall not be
entitled to any paid vacation or sick leave time.


 (f)         Consultant represents and warrants to BioTime that he is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with his obligations under the Agreement or that would prohibit
him, contractually or otherwise, from performing services as a consultant to
BioTime as provided herein.


(g)         Consultant represents and warrants that he will not use or disclose,
in connection with the performance of consulting services to BioTime any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that BioTime holds a valid license or
other written permission for such use from the owner(s) thereof. Consultant
represents and warrants to BioTime that he has returned all property and
confidential information belonging to any prior employer.


4.          Confidential Information. During his engagement as consultant,
Consultant will have access to, or BioTime may disclose to Consultant, trade
secrets and confidential information of BioTime. Confidential Information means
all information and ideas, in any form, relating in any manner to matters such
as: products; formulas; technology and know-how; inventions; clinical trial
plans and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
discussions with third parties concerning potential contracts or arrangements
for the development, manufacture, marketing, distribution, and sale of BioTime
products or for the licensing of BioTime patents or other intellectual property,
and financial information. Confidential Information also shall include any
information of any kind, whether belonging to BioTime, a BioTime subsidiary, or
any third party, that BioTime or a BioTime subsidiary has agreed to keep secret
or confidential under the terms of any agreement with any third party.
Confidential Information does not include: (i) information that is or becomes
publicly known through lawful means other than unauthorized disclosure by
Consultant; (ii) information that was rightfully in Consultant's possession
prior to his employment with BioTime and was not assigned to BioTime or a
BioTime subsidiary or was not disclosed to Consultant in his capacity as an
employee, officer, director or other fiduciary of BioTime; or (iii) information
disclosed to Consultant, after the termination of his employment by BioTime,
without a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from BioTime
or a BioTime subsidiary, and who is not subject to an obligation to keep such
information confidential for the benefit of BioTime, a BioTime subsidiary, or
any third party with whom BioTime or a BioTime subsidiary has a contractual
relationship. Consultant understands and agrees that all Confidential
Information shall be kept confidential by Consultant both during and after the
termination of this Agreement. Consultant further agrees that he will not,
without the prior written approval by BioTime, disclose any Confidential
Information, or use any Confidential Information in any way, either during the
term of his engagement by BioTime as a consultant or at any time thereafter,
except as required by BioTime in the course of performing consulting services
for BioTime under this Agreement. The provisions of this Section 4 shall survive
termination of this Agreement for a period of 10 years.
 
2

--------------------------------------------------------------------------------

5.          Inventions/Intellectual Property/Proprietary Information.


(a)         Any and all inventions, discoveries, improvements or intellectual
property which Consultant may conceive or make during the period and course of
the consulting arrangement contemplated hereby and relating to or in any way
pertaining to or connected with the field of stem cell technologies relating to
the development of stem cell derived products shall be the sole and exclusive
property of the Company. The obligations provided for by this Agreement, except
for the requirements as to disclosure in this Section, do not apply to any
rights Consultant may have acquired in connection with an invention, discover,
improvement or intellectual property for which no confidential information,
equipment, supplies, facility, or trade secret information of the Company was
used and which was developed entirely on the Consultant's own time and (i) which
at the time of conception or reduction to practice does not relate directly or
indirectly to the business of the Company or to the Company's actual or
demonstrable anticipated research or development, or (ii) which does not result
from any work performed by Consultant for the Company. The parties understand
and agree that this limitation is intended to be consistent with California
Labor Code, Section 2870, if applicable. If Consultant wishes to clarify that
something created by him prior to his employment by the Company that relates to
the Company's actual or proposed business is not within the scope of this
Agreement, he has listed it on an Appendix to this Agreement in a manner that
does not violate any third party rights.


(b)         Consultant agrees to disclose promptly to the Company all
improvements, discoveries, or inventions which Consultant may make solely,
jointly, or commonly with others, and to assign as appropriate such
improvements, discoveries, inventions or intellectual property to the Company,
where the rights are the property of the Company. Consultant agrees to execute
and sign any and all applications, assignments, or other instruments which the
Company may deem necessary in order to enable the Company, at its expense, to
apply for, prosecute, and obtain patents of the United States or foreign
countries for the improvements, discoveries, inventions or intellectual
property, or in order to assign or convey to or vest in the Company the sole and
exclusive right, title, and interest in and to said improvements, discoveries,
inventions, or patents. Consultant hereby irrevocably designates and appoints
the Company as Consultant's agent and attorney-in-fact, coupled with an interest
and with full power of substitution, to act for and in Consultant's behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of this paragraph with the same legal force and effect as
if executed by Consultant. This paragraph is applicable whether or not the
invention, discovery, improvement or intellectual property was made under the
circumstances described in paragraph (a) of this Section. Consultant agrees to
make such disclosures understanding that they will be received in confidence and
that, among other things, they are for the purpose of determining whether or not
rights to the related invention, discovery, improvement, or intellectual
property is the property of the Company.

3

--------------------------------------------------------------------------------

6.          Termination. Upon termination of the consulting term of Consultant
under this Agreement as provided in this Section, BioTime shall have no further
liability or obligation to Consultant under this Agreement except for payment of
any consulting services and travel expenses incurred between the Consultant's
last invoice and the date of termination. This consulting term of Consultant
under this Agreement will terminate upon the first to occur of the following
events:


(a)         The death or disability of Consultant, which shall mean Consultant’s
inability to provide substantially all of the services required by the Company
during any thirty (30) day period due to illness, injury, or bodily or mental
infirmity;


(b)         Upon 30 days written notice of termination from BioTime to
Consultant, given at any time, with or without cause, for any reason or for no
reason; and


(c)         Upon 30 days written notice from Consultant to BioTime given at any
time, with or without cause, for any reason or for no reason (if BioTime desires
that Consultant cease to provide consulting services hereunder upon the giving
of such notice and before the expiration of such 30 day period, Consultant shall
nevertheless be entitled to payment hereunder in respect of such 30 day period).


(d)         Immediately upon notice from BioTime to Consultant if Consultant (i)
breaches his covenant under Section 4 of this Agreement, (ii) fails to perform
any of his other obligations under this Agreement and such failure continues for
a period of five (5) days during any thirty (30) day period, or (iii) breaches
any of his covenants under the Employment Termination Agreement.


If BioTime desires that Consultant cease to provide consulting services
hereunder upon the giving of notice by BioTime under clause (b)) above or by
Consultant under clause (c) above, and before the expiration of such 30 day
period, Consultant shall nevertheless be entitled to payment of the consulting
fee hereunder in respect of such 30 day period. In no event will any such
termination relieve BioTime of its obligation for such payment or for payment of
the Initial Payment, which shall be deemed fully earned and payable upon the
execution and delivery of this Agreement. In addition, should the 30 day period
expire, and therefore consulting term hereunder terminate, as of a date other
than the end of a calendar month, BioTime shall make payment hereunder to
Consultant for the pro-rata portion of the applicable month prior to such
expiration or termination.


7.          Post-Termination Obligations of Consultant. Upon termination of this
Agreement, Consultant shall (i) cease providing services pursuant to this
Agreement after the effective date of such termination, (ii) deliver to BioTime
or to BioTime's designee all materials, information, software, documents, and
other work product, in printed, written, electronic or magnetic media,
containing Confidential Information; (iii) return to BioTime any and all
equipment, documents, software, and information (whether or not the same
constitute or include Confidential Information) in printed, written, electronic
or magnetic media provided to Consultant by BioTime or by any third party in
connection with Consultant’s performance of consulting services for BioTime; and
(iv) continue to abide by those provisions of this Agreement that survive the
termination of this Agreement. If BioTime desires that Consultant cease to
provide consulting services hereunder upon the giving of notice as provided in
Section 6(b) or (c) above, and before the expiration of the applicable 90 day
period, Consultant shall nevertheless be entitled to payment hereunder in
respect of such 90 day period, and upon receipt of such payment Consultant will
make the deliveries required under clauses (ii) and (iii) of this Section 7.

4

--------------------------------------------------------------------------------

8.          Indemnity. Consultant shall indemnify, defend, and hold harmless
BioTime and each of the directors, officers, and employees of BioTime (the
indemnified parties) from and against any and all lawsuits, proceedings, claims,
demands, judgments, losses, damages, costs, or expenses (including attorneys'
fees and expenses) arising from or in connection with any and all of the
following: the failure on the part of Consultant to pay any and all federal and
state income tax and payroll taxes (including liability of Consultant for
withholding such taxes and F.I.C.A. and similar state or local payments in
respect of Consultant’s employees) incurred with respect to services performed
under this Agreement by Consultant. The provisions of this Section 8 shall
survive termination of this Agreement.


9.          Workers Compensation. Insofar as required by applicable law,
Consultant shall provide workers compensation insurance to each of Consultant’s
employees (if any) in accordance with the relevant state and federal law.


10.        Assignment. This Agreement is for personal services to be rendered by
Consultant. Consultant's rights and obligations under this Agreement may not be
assigned or subcontracted by Consultant without the prior written consent of
BioTime, which consent BioTime may grant or deny at its sole and absolute
discretion.


11.        Injunctive Remedies. Consultant acknowledges that BioTime would be
irreparably harmed by the disclosure or use of any Confidential Information in
violation of Section 4 of this Agreement, and that money damages would not be a
sufficient remedy for any breach of either of such Sections of this Agreement.
Consultant agrees that, in addition to all other remedies available to BioTime
at law or in equity, BioTime shall be entitled to equitable relief enjoining any
use, appropriation or disclosure of Confidential Information, and any violation
of Section 4 of this Agreement. Consultant further agrees to waive any
requirement for the posting of any bond or other security in connection with
such equitable relief.


12.        Arbitration. If the parties are unable to resolve any dispute between
them arising out of, or related to, this Agreement, that dispute shall be
resolved by arbitration according to the Optional Expedited Arbitration
Procedures of JAMS. Arbitration proceedings shall be conducted in San Francisco,
California. This section shall survive the termination of this Agreement.


13.        Notices. Any notices given under this Agreement by either party to
the other party shall be in writing and shall be effected by personal delivery,
or by United States mail, postage prepaid (certified, return receipt requested
at the option of the sender), or by next business day air courier service.
Notices shall be addressed to the parties at the addresses appearing on the
signature page of this Agreement, but each party may change the address by
giving written notice in accordance with this Section. Notices delivered
personally or by air courier service will be deemed delivered as of actual
receipt; mailed notices will be deemed delivered on the third day after mailing.
 


5

--------------------------------------------------------------------------------

14.        Entire Agreement. This Agreement supersedes any and all agreements,
either oral or written, between the parties with respect to the rendering of
services by Consultant for BioTime. This Agreement contains all of the
representations, covenants, and agreements between the parties with respect to
the rendering of services by and compensation of Consultant. Nothing contained
herein, nor the termination of Consultant’s role as an officer or employee of
BioTime and acceptance, in lieu thereof, of Consultant’s role, or the
performance by Consultant as, a consultant hereunder, shall be deemed to release
or terminate any rights that Consultant, as an employee and officer of BioTime,
had in respect of limitation on liability or indemnification, whether under the
organizational documents of BioTime, any separate indemnification agreement, or
any directors and officers (or other) insurance policy maintained from time to
time by BioTime, all of which shall remain in full force and effect with respect
to any acts or omissions of Consultant that may have occurred during such time
as he was an employee or officer of BioTime, notwithstanding the termination of
Consultant’s employment.


15.        Amendments; Modifications. Any amendment or modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.


16.        Delays and Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party to this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such party nor shall it be construed to be a waiver of, or
an acquiescence in, any such breach or default or any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent, or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be made in writing, and shall be effective only to the extent
specifically set forth in such writing. All remedies either under this Agreement
or by law and otherwise afforded to any party shall be cumulative and not
alternative.


17.        Titles and Subtitles. The titles or headings of the Sections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
18.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, each such unenforceable provision shall
be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
19.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


20.        Attorneys' Fees.  If any legal action, including any arbitration
proceeding or lawsuit, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys' fees.
 
21.        Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of California.
 


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 
BioTime, Inc.
 
Consultant
         
s/ Michael West
 
s/ William P. Tew
Michael West, PhD
 
William P. Tew, PhD
Chief Executive Officer
 
Address:
PO Box 2321
Address:
1301 Harbor Bay Parkway
   
Park City, Utah 84060
 
Alameda, California 94502
 
Phone: 435-640-9640
 
Phone: 510-521-339
     

 
 
7

--------------------------------------------------------------------------------